Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 1 of 36 PagelD 621
Case 1:20-cr-10111-RWZ Document1 Filed 01/27/20 Page1of1

AO 91 (Rev. 11/11) Criminal Comptaint

UNITED STATES DISTRICT COURT

 

 

for the
District of Massachusetts
United States of America )
Vv. )
CHARLES LIEBER } Case No.
a) 20-mj-2158-MBB

)

)

)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _April 28, 2018 & January 10, 2019 _ in the county of Middlesex in the
District of Massachusetts ; the defendant(s) violated:
Code Section Offense Description

18 U.S.C. § 1001(a)(2) Making false statements to the agency of the United States Government

This criminal complaint is based on these facts:
See attached affidavit of FBI Special Agent Robert Plumb.

@ Continued on the attached sheet. RLATL 4

Complainant's signature

 

Sworn to before me and signed in my presence.

Date: 01/27/2020

 

City and state: Boston, MA

Printed name and title

 

EXHIBIT 17

 

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 2 of 36 PagelD 622

 

AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT

I, Robert Plumb, being sworn, depose and state as follows: .

1, T am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have
been so employed since June 2016. I am currently assigned to one of the FBI’s Counterintelligence
Squads in the Boston Field Office. My responsibilities include investigating violations of federal

‘criminal laws relating to espionage and theft of trade secrets, the mishandling of classified and .
defense information, and export control laws. Previously, I was employed at the FBI as an
Intelligence Analyst. I worked in this capacity for six years. I have participated in numerous
investigations, during the course of which I have interviewed witnesses, conducted physical
surveillance, executed search warrants, and used other investigative techniques to secure relevant
information regarding various federal crimes.

2. I submit this affidavit in support of a Criminal Complaint charging Dr. Charles
Lieber (“LIEBER”) with making materially false, fictitious and fraudulent statements in a matter
within the jurisdiction of the Executive Branch of the United States, in violation of Title 18, United
States Code, Section 1001(a)(2). Specifically, based upon the evidence gathered thus far in this
ongoing investigation, I have probable cause to believe and do, in fact, believe that LIEBER made
materially false, fictitious and fraudulent statements regarding his participation in China’s -
Thousand Talents Plan to the U.S. Department of Defense (“DoD”) on or about April 24, 2018. I
also have probable cause to believe and do, in fact, believe that, on or about January 10, 2019,
LIEBER made and caused to be made a series of materially false, fictitious and fraudulent
statements to the National Institutes of Health (NIE”) about his involvement in the Thousand

Talents Plan and his affiliation with Wuhan University of Technology (“WUT”) in China. ’

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 3 of 36 PagelD 623

3. . Based on the evidence gathered to date, LIEBER was a “Strategic Scientist” at
WUT and a-contractual participant in China’s Thousand Talents Plan for significant periods
between at least 2012 and 2017. The terms of LIEBER’s Thousand Talents contract called for
LIEBER to be paid up to $50,000 per month in salary and approximately $150,000 per year for
living and personal expenses by WUT. LIEBER was also awarded more than $1.5 million by
WUT and the Chinese government to establish a research lab and conduct research at WUT.

4. — The information in this affidavit is based upon my training and experience, my
personal knowledge of this investigation, information conveyed to me by other law enforcement
agents and officials who assisted in the investigation, and the other sources of information
described herein. This affidavit is submitted for the limited purpose of establishing probable cause

’ to believe that LIEBER has committed the offenses described above. Accordingly, I have not
included each and every fact known to me and other law enforcement officers involved in this
investigation. I have setforth only those facts that I believe are necessary to establish the requisite
probable cause.

FACTS SUPPORTING PROBABLE CAUSE
Background

5. LIEBER is a full-time faculty member and Chair of the Department of Chemistry
and Chemical Biology at Harvard University in Cambridge, Massachusetts. He has been affiliated
with Harvard since approximately 1991. According to LIEBER’s biography on Harvard’s website,

'. LIEBER’s primary area of expertise and research is nanoscience.

6. At all times relevant to this complaint, LIEBER served as the Principal Investigator

of the Lieber Research Group at Harvard University. According to its website, the Lieber Research

Group “is focused broadly on science and technology at the nanoscale, using novel synthesized

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 4 of 36 PagelD 624

building blocks to push scientific boundaries in diverse areas from biology/medicine to energy and
computing.” The Lieber Research Group’s website identifies its principal sponsors as NIH and
DoD, including the Office of Naval Research (“ONR”) and the Air Force Office of Scientific
Research (“AFOSR”). Based upon records maintained by NIH, DoD, and Harvard University, J
know that the Lieber Research Group has received more than $15,000,000 in grant funding from
NIH and DoD since 2008. .

7. A component of the United States Department of Health and Human Services, NIH .
is a government agency responsible for biomedical and public health research. The NIH conducts
its own scientific research through an intramural research program, and also provides major
biomedical research funding to non-NJH research facilities through an extramural research
program. Many of the non-NIH research facilities that receive funding through NIH’s extramural
research program are colleges and universities, including Harvard University.

8. In order to receive NIH funding, non-NIH research institutions must submit a
detailed application ‘describing, among other things: (a) the purpose and scope of the proposed
research; (b) the amount of funding requested; and (c) how the funding will be used. Both during
the application process and periodically after an award is made, the institution must also disclose
to NIH all foreign collaboration and foreign sources of research support, including, but not limited |
to, research grants, cooperative agreements, contracts and/or institutional awards. Additionally,
NIH requires research institutions to identify and disclose to NIH significant (typically greater than
$5,000) financial conflicts of interest by investigators (that is, the person or persons responsible
for the design, conducting the research, and publishing or reporting the research performed
pursuant to the grant), including those related to funds received from a foreign institution of higher

education or the government of another country. Although it is the research institution itself that

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 5 of 36 PagelD 625

submits the grant application and all other grant-related disclosures to NIH, the individual
investigator(s) must certify to the institution and NIH that the information contained in grant
applications, post-award submissions and all other grant-related filings is accurate and complete,
and also acknowledge that any false, fictitious or fraudulent statements or claims made to NIH
may subject the investigator to criminal, civil and/or administrative penalties.

9. WUT is a university located in Wuhan, China. It is considered a top-tier Chinese -
university recognized for its studies of science and technology. -

10. The “Chinese Talent Programs” refer collectively to various plans designed by the
Chinese Government to attract, recruit, and cultivate high-level scientific talent in furtherance of
China’s scientific development, economic prosperity, and national security. Implemented in 2008,
the “Thousand Talents Plan” is the most prominent Chinese talent recruitment plan designed by
the Chinese Government to incentivize individuals engaged in research and development in the
United States to transmit the knowledge and research they gain here to China in exchange for
salaries, research funding, lab space, honorary titles, and other incentives. The Thousand Talents

- Plan is designed to lure both Chinese overseas talent and foreign experts to bring their knowledge
and experience to China. The so-called “World Recruitment Plan of Renowned Experts in China”
is part of the Thousand Talents Plan, The Chinese Talent programs have rewarded individuals for
stealing proprietary information and violating export controls. | |
Lieber’s Affiliation with WUT and China’s Thousand Talents Plan

11. According to records maintained by Harvard University, LIEBER traveled to WUT
in mid-November 2011 ostensibly in order to participate ina Nano-Energy Materials Forum being
hosted by WUT. Just days before LIEBER’s trip, a professor at WUT (hereafter the “WUT

Professor”) emailed LIEBER a “Contract for Strategic Scientist’s Appointment” (hereafter the

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 6 of 36 PagelD 626,

“Strategic Scientist Agreement”). He also informed LIEBER that LIEBER had been
recommended for the “The Recruitment Program of Global: Experts,” which I know to be part of
China’s Thousand Talents Plan, In subsequent communications on or about November 11, 2011,
both LIEBER and the WUT Professor acknowledged that LIEBER would sign the Strategic
Scientist Agreement at WUT on November 15, 2011.

12, According to the agreement, which was written in both Chinese and English,
LIEBER was appointed as a Strategic Scientist at WUT for five years from on or about November
15, 2011, until on or about November 14, 2016. LIEBER’s objectives and tasks under the

agreement were as follows:

Articlo ‘twa == Knployment Objective and ‘Vasks for Party B
1, Make strategic, visionary snd creative research proposals to guide the advancement
of disciplines or scientific research institutes to become first class disciplines ‘or scientific

research institutes in China or the world, especiatly in frontior areas.
2, Supervise young teachers or receive them as visiting scholars, guiding or co-guiding

postgraduate students (including post-doctoral students}, lewling them to the ineemuation:l
forefront of related fields. jointly publishing academic papers in top international journals
(in the name of WUT, and WUT faculty or students as the first author) or publishing
high-level academic monagraphs and guiding young teachers to win national awards or
influential international academic awards.

3. Build up a Discipline Innovative Team, introducing and cultivating high-level talents
to be us qualified us those of China's 1000 Young Talents Plun, Distinguished Professors of
Chang Jiang Scholars and winners of National Science Fund for Distinguished Young
Scholar | | . |

4, Conduct nalionsl important (key) projects or intemmational couperation projects that
-meet China's national strategic development requirements or stand at the foretront of
international sclence and technology research field,

$. Carry out intemational exchanges and cooperation, and host or jointly host prominent
iutemational academe conferences in the name of WUT.

13. According to the contract, WUT agreed to pay LIEBER $50,000 U.S. Doilars
(“USD”) per month, prorated according to LIEBER’s “actual work time” at WUT. WUT also

5

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 7 of 36 PagelD 627

agreed to provide LIEBER with round-trip, business-class airfare to and from WUT. Finally, the
agreement alluded to LIEBER’s future involvement with China’s Thousand Talents Plan, and

allowed for seemingly greater monthly compensation to LIEBER in the future:

4. Once Party B gains a Chincse govcrnment-sponsored position through successful
application for various Chinese talent-related projects, Parly A shall adjust its payment terms:
to ensure that Pariy B enjoys more benefits on the principle of “taking the higher pay”, but

the same benefit terms will not be paid twice.

14. LIEBER returned to Massachusetts from WUT on or about November 16, 2011.

Two days later, in an email to the WUT Professor, LIEBER wrote, “I very much appreciate.the '
effort that you put into making my visit a good one. I also agree that it would productive, and
hope that we can push forward as per discussions to build up the joint laboratory to a truly world-
. level facility.” Approximately one month later, on or about December 19, 201 1, the WUT
Professor emailed portions of a proposed website for the “WUT-Harvard Joint Nano Key
Laboratory,” which, according to the website, was established in 2009. The website prominently
" featured LIEBER’s name, photograph and biographical information, and it identified him as the
“Laboratory Director.” In his email to LIEBER about the website, the WUT Professor noted that
“the Chinese version fof the website] will be made after your approval for [sic] the English

version.”

| 15:  Onor about April 5, 20 12; approximately five months after executing the Strategic
Scientist Agreement. with WUT, the WUT Professor wrote an email to LIEBER informing him
that he had been selected to participate in China’s Thousand Talents Plan. At that time, LIEBER’s
selection entailed awards by WUT and the Chinese Government of approximately $158,000 USD
in “personal benefits” and nearly $800,000 USD in “research funding.” Specifically, the WUT

Professor wrote,

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 8 of 36 PagelD 628

I am very happy to let you know that, in the World Recruitment
’ Plan of renowned experts in China (also called as one thousand plan
of foreign experts), you have been approved and awarded as invited:
strategic foreign expert by Chinese government because of your
world-leading achievements, the good collaboration basis
between you and WUT, and your great contribution to national
academic exchange between China and USA. You are provided
with personal benefit of one million RMB (~158,800 USD), a
research funding of 5 million RMB (~794,000 USD) for
development of WUT-Harvard joint nano key lab and collaboration
_tesearch This plan is the highest plan/program for famous foreign
scientists in Chinese scientific field and only 40 famous experts
‘from the world were awarded. (Emphasis original.)

16. Nearly three months later, on or about June 27, 2012, the WUT Professor shared
with LIEBER a contract titled “Employment Contract of ‘One Thousand Talent’ High Level
Foreign Expert” between LIEBER and WUT (hereafter the “Thousand Talents Agreement”). ‘The
WUT Professor asked for LIEBER’s “ideas/comments/suggestions” within “one week when your

~ schedule allows (of course, the sooner the better).” The first page of the agreement appeared as

follows:
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 9 of 36 PagelID 629

“FAUTH” BRK RERLECAB
EMPLOYMENT CONTRACT of
~ “ONE THOUSAND TALENT” HIGH LEVEL FORTIGN EXPERT

RHE: RTA ( ARPT)
SBA * FAR BERBER, RBGHRASRE
Charles M. Lieber + ( MZ )
E:nployer { Party A }: Wuhan University of Technology
Employee (Parly B }" One Thousand Talent” high level foreign expert, professor
Charles M Licher from Harvard University, USA. ,

ARIE FATS" BERARERAADMARE , RRA
MWS HE , REPKARRAAHAXMERRARRAE ,
BREE , TWA. |

_ Both sides, in line with the principles of legality, fairness, equality, and mutual
agreement, to ensure the implementation of “Onc Thousand Talent” high level forcign
expert plan, and to guaranice the tegal rights and obligations of both sides, on the
basis of Chinese laws and rules concerned, agree to sign this contract.

S-% min

“ FATS" BBRABSERALEKRBMAHS$, RARAS
TWZABER. BIA, ARE , RERERRO RU , A
BET — MSE ) |

1, Duration of the Contract

The term of this contract will be 3 years since the date of signature. Both parties
can sign the new contraet through consultation and mutual consent after the contract is

upon expiration with the permission of superior authorities department.

17. | The Thousand Talents Agreement was effective for three years “from the date of
signature.” Among other things, the agreement obligated LIEBER to conduct scientific research;
to “publish high-level articles in the renowned and important international academic journals in
the name of Wuhan University of Technology:” to assemble a research team with “strong ability
of [sic] research and innovation” in LIEBER’s field of expertise; to “guide 1-2 distinguished young
scholars and 3-4 doctoral students ... and help them publish systematic articles in the international

8

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 10 of 36 PagelD 630

' renowned journals;” to “organize 1-2 predominant influencing international conferences in his
field in the name of Wuhan University of Technology;” and “invite 1-3 international top scientists
to work in the lab as visiting scholars.” The agreement also required LIEBER to work at or for
WUT “not less than nine months a year” by “declaring international cooperation projects,
cultivating young teachers and Ph.D. students, organizing international conference[s], applying for
patents and publishing articles in the name of’ WUT,

18. In exchange for his work for and on behalf of WUT, WUT agreed to pay LIEBER.
$50,000 USD per month, and living expenses of up to 1,000,000 Chinese Yuan (based on 2012 7
exchange rates, approximately $15 8,000 USD) to be paid over the three-year term of the contract.
The contract also allocated 11,000,000 Chinese Yuan (or roughly $1.74 million USD based on

| 2012 exchange rates) for the joint Harvard-WUT Nano Key Lab and related research. The
following portion of the contract documented those financial terms. WUT is referred to as “Party

A,” while LIEBER is referred to as “Party B.”

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 11 of 36 PagelD 631

=, NS

1. HekMeP ZEMAN SURE,

2. ACABR ATH LEM SARE

(A) PARR SRE : AK ZHNBRA CHRRAERRB
Rl, , : .
—'s (Q)RIMHBR : HHA, PHATHRE 1000 AAAS
BR (HPOGBRBAR 500 TT), ERATHREROURRE,
AUT SAREUERE ERASER, CSRS
PRRABASE.

(3) FIBA RRIR SEE : RIA BER ZHAN cia)
FRA 100 FD AARMBRER , ERAFHARAURANLH, RR
AMA, AR RZDRAMBRE : HBRRAPABE , CARE.

()EGRH : HMEABA 5 FRI ( BARE), PRA
Mt s4t ; SRS 100 ATARI ( 2H), SHAR
XH.

H)ACHBSEL, SLALPARARROASHS HRS
+ ARPES, CHSRHRABE.

3 ATZFARARASAMEHLFARRESMREHRAM

RRA. .

2. Parly A’s Obligations
(1). Party A shall respect Party B's legal rights
_ (2), Party A shall provide Party B with necessary working and living conditions:
a. working and lab conditions: Party A shall provide Pasty B with working and lab
. conditions according to Party B’s requirement
b. scientific research funding: Party A shall provide Party B ten million Chinese Yuan
(10,000,000 RMB) including five million RMB from national fund during the term of
this contract to the construction of new direction. and infrastructure construction,
equipments and instruments purchasing. This amount of money shall be managed by
Party A, and Party B can use it after discussing with the co-professor from Party A.
¢. talent team construction condition: Party A shall construct talent team according to
Purly B’s requirement und provide one million Chinese Yuan (1,000,000 RMB) us the
funds of talent team construction each year. The funds shall be mainly used as the
payment, accommodation, and travel expense of Party B and the team members, This
amount of moncy shalt be managed by Party A, and Party B can use it.
4. payment and living conditions: Party A‘ shall provide Party B with fifty thousand
U.S. Dollars ($ 50,000) per month (before tax), puid according to his working time in
Wuhan University of Technology. Party A shall provide Party B with one million
Chinese Yuan (1,000,000RMB) {after tax) as living allowance which will be paid 1/3 4
year for three years, ,

10
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 12 of 36 PagelD 632

‘19. In a subsequent email to LIEBER. dated july 3 10,2012, the WUT Professor told
LIEBER that WUT’s president had signed the “1000 plan agreement” and that executed copies of
the agreement had been mailed to LIEBER in Massachusetts for his signature. In an email dated’
on or about July 21, 2012, the WUT Professor informed LIEBER that WUT had received copies
of the Thousand Talents Agreement signed by LIEBER.

20. After signing the Thousand Talents Agreement, LIEBER returned to WUT in
November 2012. LIEBER’s travel expenses to and from Wuhan were paid by WUT. Prior to this
trip, arrangements were made to pay LIEBER his salary and living expenses as specified in the
Thousand Talents Agreement. For example, in an email dated on or about October 26, 2012, a
WUT employee (hereafter the “WUT Employee”) wrote to LIEBER:

Before your visit, I would like to talk about one detail in the
implementation of the contract of “one thousand talent” high level

_ foreign expert between you and our university. According to the
article concerning the payment and living conditions, I want to know
the way you prefer to be paid so that everything can be prepared
before your coming. I would like to provide two options for you to
choose if you do not mind. Option one. [help you open a new bank —
account in the Chinese Bank named [redacted]. The payment will
be put into your account and you can get the payment from the
branch of [redacted] i in your country. Option Two. I can prepare
the payment in cash.

21. Less than three months later, on or about January 10, 2013, the WUT Professor
emailed LIEBER an agreement titled “Academic Cooperative Agreement between Harvard
University, USA and Wuhan University of Technology, P.R. China.” The stated purpose of the

agreement, which had a five-year effective term, was to “carry out advanced research and
development of nanowire-based lithium ion batteries with high performance for electric vehicles,”

Apart from its stated objective, the agreement provided for a “cooperative research program”

whereby researchers from WUT would “visit Department of Chemistry and Chemical Biology of

il
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 13 of 36 PagelD 633

. Harvard University for two months each year.” Without consulting any Harvard officials, LIEBER
signed the agreement on Harvard’s behalf and retummed the executed copies to the WUT Professor
on or about January 11, 2013. I understand from conversations with Harvard’s representatives that
LIEBER did not have the authority to execute this contract on behalf of Harvard..

22. One year later, LIEBER continued to work closely with — and continued to receive

. compensation from — WUT. For example, on or about January 18, 2014, LIEBER wrote to the
WUT Professor and another person affiliated with WUT that he would accept a WUT graduate
student (hereinafter the “Graduate Student”) as a long-term “WUT-HU joint Ph.D. student”
provided that WUT “support all of [the Graduate Student’s] salary and research costs while

| working in my lab.” In the same communication, LIEBER discussed an upcoming visit to WUT
in February 2014, and he made specific demands regarding the payment of his salary:
| I would like to receive ~1/2 of salary (for the current period) in US
dollars, with the remainder deposited into the bank account that was
set-up. The ~00 that I promised to pay for the party following Lin |
Xu’s Ph.D. defense in April, can be deduced from either 1/2.

23, In June of 2014, LIEBER continued to discuss his compensation under the
Thousand Talents Agreement with WUT. In an email to the WUT Employee dated June 16, 2014,
LIEBER asked to maintain his bank account “the way it has been for now” and he reiterated his
earlier request that half of his salary be deposited into his Chinese bank account and the other half
be paid to him in cash when he next visited WUT. LIEBER further stated, “I think this is close to
what [we] have done in [the] past.”

24. In late January 2015, LIEBER outlined his ongoing relationship with WUT,

‘confirming that he intended to visit WUT “several” times per year or. “pethaps slightly more in the
next couple years as we try to build up the nano-bio part of the lab;” that he would be available for

“electronic communication on a very regular basis with students (email, telephone, skype) so that

12
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 14 of 36 PagelD 634

they obtain full input from me as an advisor;” and that “students visiting [from WUT] for periods
_ at Harvard would have [the] same access as normal Harvard graduate students.”

| . 25. Around the same time, independent of LIEBER, Harvard administrators learned for
the first time of the WUT-Harvard Joint Nano Key Laboratory at WUT, including the fact that
LIEBER was the director of the lab. Harvard officials confronted LIEBER about the joint lab, and
informed him that the improper use of Harvard’s name and logo — orchestrated by LIEBER
without Harvard’s consent — violated University policy. In response, LIEBER falsely told
Harvard officials that he was involved in collaborative research with WUT for “mutual scientific
interaction,” but that WUT was using Harvard’s name and logo without his knowledge or consent.

26. On or about February 3, 2015, LIEBER emailed the WUT Professor and told him
that WUT must cease using Harvard’s name, stating, “Our agreement for research collaboration is ,
between you/Wuhan University of Technology (WUT) and me, and does not constitute an
agreement with Harvard University.” (Emphasis original.) Subsequent emails suggest that
LIEBER took additional steps to try and distance himself — at least publically — from WUT in
the wake of Harvard’s discovery of the joint Harvard-WUT nano lab. These included cancelling
a trip to WUT in June 2015 and advising a postdoctoral fellow at the Lieber Research Group to
continue her work in LIEBER’s lab rather than starting a position at WUT.

27. Nevertheless, LIEBER’s Thousand Talents Agreement and the earlier Strategic
Scientist Agreement (which, according to their terms, expired in July 2015 and November 2016,
respectively) appear to have remained in place well after January 2015. For example, in an email
dated February 13, 2015, LIEBER told the WUT Professor that he would continue his review of a
manuscript written by WUT researchers. In the same email, LIEBER also said that he “may be in .

touch with regards to several issues relating to my appointment/salary/funding @ WUT....”

13

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 15 of 36 PagelD 635

Although it is unclear what precise “issues” LIEBER was referring to, at a minimum, this email
shows that LIEBER continued to be paid by WUT after January 2015.

. 28. In an email dated November 26, 2015, the WUT Professor thanked LIEBER “for
all you have done for our university and me!” The WUT Professor also told LIEBER that WUT
had “put your salary in your ... [bank] card and we will help you change the cash for you when
youcometo Wuhan.” ‘The fact that WUT continued to pay LIEBER’s salary in late 2015 indicates
to me that LIEBER, in fact, continued to work for, and with, WUT throughout 2015.

_ 29. The payment of salary to LIEBER by WUT appears to have continued into 2017.
In an email dated January 17, 2017, the WUT Professor sent the following message to LIEBER:
During our last meeting you mentioned the tour of Bejing in the end
of Feb. or early March. President [of WUT]..., I-and all faculties
and students in our Joint Nano Lab would like to invite you to visit
_ WUT and our Joint Nano Lab. If your schedule is available, we
would like to take this chance to express our everlasting gratitude to
your great support for our university and me! Our university has put
your salary in your ... [bank] card and we will help you change the
cash for you when you come to Wuhan. Our university will cover
your first-class flight ticket and accomadation [sic] like before. We
would like to know your idea. With my best regards and thank you
very much for your strong support again.
By this point, according to their express terms, LIEBER’s Strategic Scientist and Thousand Talents
Agreements with WUT had expired. Insofar as it discusses the payment of additional salary to
LIEBER in January 2017, this email is evidence that LIEBER may have executed a new agreement |
with WUT at some point in either late 2016 or early 2017. .
-Lieber’s False Statements to DoD
30. Since 2009; LIEBER has been the principal investigator associated with at least six

research grants funded by various DoD entities, including ONR and AFOSR. The total value of

14

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 16 of 36 PagelD 636

these grants exceeded $8 million. As of April 2018, LIEBER was the principal investigator
associated with three active DoD grants.

31. On April 24, 2018, DoD investigators interviewed-LIEBER about his active grants
and whether LIEBER had appropriately disclosed foreign research collaboration to DoD. During
the interview, which took place at LIEBER’s lab on the Harvard Campus, LIEBER said that he
was familiar with China’s Thousand Talent’s Plan, but that he had never been asked to participate
in the program. Although LIEBER stated that he was never asked to participate in the Thousand
Talents Program, he also told DoD investigators that he “wasn’t sure” how China categorized him.
I believe these statements were false because, as described above, WUT expressly asked LIEBER
on numerous occasions in 2012 to participate in the Thousand Talents Program and to sign a
Thousand: Talents Agreement with WUT. Moreover, based upon the email correspondence
described above that I have reviewed, LIEBER did sign a three-year Thousand Talents Agreement
with WUT on or about July 21, 2012, and was paid by WUT over the course of several years
pursuant to that agreement, The agreement that LIEBER signed was titled “Employment Contract
of ‘One Thousand Talent’ High Level Foreign Expert” and it referred to LIEBER as a “One
Thousand Talen ” | |

32. On April 26, 2018, two days after his interview with DoD, LIEBER emailed a
research associate affiliated with the Lieber Research Group the following message: _

Can you also provide me with the link/info to CAS webpage whiere
I am listed as directing (7) that lab at Wuhan? I lost a lot of sleep
worrying about all of these things last night and want to start taking

. steps to correct sooner than later. I will be careful about what I
discuss with Harvard University, and none of this will be shared
with government investigators at this time.

I believe that “CAS” refers to the China Academy of Sciences, vihich I know to be a top Chinese

research institute. According to Harvard University’s website, LIEBER was elected to the CAS

15
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 17 of 36 PagelD 637

in December 2015. At a minimum, this email demonstrates that LIEBER withheld information
from “government investigators” about his relationship with WUT. Given the timing of this email
_ two days after his interview with DoD — I believe LIEBER was referring specifically to the
DoD investigators,

Lieber’s False Statements to NIH

33. Lamaware that LIEBER was the principal investigator associated. with at least three
NIH-funded research grants awarded to Harvard University since 2008. The total value of those
grants exceeded $10 million. Two of those grants were being actively funded by NIH as of
November 2018. | .

34, On or about November 15, 2018, NIH inquired of Harvard about whether LIEBER
and/or Harvard had failed to disclose LIEBER’s then-suspected relationship with WUT and _
China’s Thousand Talents Plan. In order to respond to NIJH’s inquiry, Harvard interviewed
LIEBER about his foreign affiliations generally, and any connection he might have to WUT in
particular. Based upon information provided by LIEBER during that interview, Harvard submitted
a detailed written response to NIH on or about January 10, 2019. I believe that LIEBER caused
Harvard to make materially false and misleading statements about his connection to WUT and the
Thousand Talents Plan in that written submission.

35. Specifically, LIEBER caused Harvard to tell NIH that LIEBER “had no formal
association with WUT” after 2012, but that “WUT continued to falsely exaggerate” LIEBER’s
involvement with WUT in subsequent years. This statement was false because, as described
above, LIEBER maintained a formal, collaborative relationship with WUT between at least 2012
and 2017 that included the Visiting Scientist Agreement, the Thousand Talents Agreement, an .

Academic Cooperative Agreement between Harvard and WUT, and possibly other agreements.

16
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 18 of 36 PagelD 638

36. . LIEBER also caused Harvard to tell NIH that LIEBER “is not and has never been
a participant in” China’s Thousand Talents Plan. This statement was also false because LIEBER
did, in fact, sign a three-year Thousand Talents Agreement with WUT on or about July 21, 2012.

| CONCLUSION

37. Based on the forgoing facts, and on my experience, training and discussions with
other individuals involved in this investigation, I believe that probable cause exists to conclude ©
that on or about April 24, 2018, LIEBER knowingly and willfully made materially false, fictitious
and fraudulent statements to DoD in Violation of 18 U.S.C. § 1001(a)(2). In addition, I believe
that probable cause exists to conclude that on or about January 10,2019, LIEBER made and caused
to be made a series of materially false, fictitious and fraudulent statements to NIH, also in violation

in 18 U.S.C. § 1001(a)(2).

 

Robert Plumb
Special Agent, FBI -

Sworn and subscribed before me this day of January 2020,

 

MARIANNE B. BOWLER
UNITED STATES MAGISTRATE JUDGE

17

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 19 of 36 PagelD 639

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
UNITED STATES OF AMERICA Criminal No.
Violations:
YANQING YE,
a Count One: Visa Fraud
(18 U.S.C. § 1546)
Defendant

Count Two: Making False Statements
(18 U.S.C. § 1001(a)(2))

Count Three: Acting as an Agent of a

Foreign Government
(18 U.S.C, § 951)

Count Four: Conspiracy
(18 U.S.C. § 371)

Nee Nem? Smee! Smee! eee Sel Nome Semmes Sneee See” “tome? See “hee” Name? Nee Nee

INDICTMENT

At all times relevant to this indictment:

General Allegations

A. The People’s Republic of China and its. Military

1. The People’s Republic of China (“PRC”) is a “foreign government” as that term
is defined under 28 C.F.R. § 73.1(b). The People’s Liberation Army (“PLA”) is the military arm
of the Chinese Communist Party (“CCP”) and the armed forces ofthe PRC. The PLAis  _
composed of six services and support forces: the PLA Army; PLA Navy; PLA Air Force; PLA
Rocket Force; PLA Strategic Support Force; and the PLA Joint Logistics Support Force. The
Central Military Commission (“CMC”) controls the PLA. The PLA uses three schools (the

| Academy of Military Science, National Defense University, and National University of Defense

Technology) to formulate military strategy, research and advance its military capabilities and

1

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 20 of 36 PagelD 640

weapons systems, and train its armed forces. Professors-at these schools also serve as military
| officers and leaders of the PLA.

2. National University of Defense Technology (“NUDT”) is a top military academy
directed by China’s CMC, It was founded in 1953 by the Harbin’s Military Engineering
Institute PLA. NUDT is involved in national defense research for the PLA and responsible for
modernizing the PRC’s armed forces and designing advanced weapons. NUDT is also
responsible for training advanced scientific and engineering personnel, commanding personnel,
and senior leadership in the PLA.
B. The Defendant and Her Conspirators

3, YANQING YE (“YE”) is a Chinese national, a female member of the PLA, and
member of the CCP, At all times relevant to the Indictment, YE was a Lieutenant in the PLA
and was being directed by senior leaders of the PLA while conducting research at Boston
University pursuant to a J 1 non-immigrant visa.

4. ~ Co-conspirator A was, at all relevant times, YE’s supervisor as well as a Colonel
in the PLA and full professor at NUDT. |

5. Co-conspirator B ‘was, at all relevant times, an Assistant Professor in Management

Science and Engineering at NUDT and a member of the PLA who according to YE had the rank |

“of less than Colonel.” YE was aware that Co-conspirator B had worked.on military research
projects regarding rocket launchers. |

6.  Co-conspirator C was, at all relevant times, an Assistant Professor in NUDT’s .

College of Information Systems and Management.

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 21 of 36 PagelD 641

C.  YEFraudulently Gained Entry into the United States

7. - YE applied for, and obtained a, J-1 non-immigrant visa to conduct research in the
Department of Physics, Chemistry, and Biomedical Engineering, Center of Polymer Studies, at
Boston University. YE’s research and studies in the United States at Boston University were
funded by the Chinese Scholarship Council (“CSC”). The CSC was established in 1996 as a
non-profit institution affiliated with the PRC’s Ministry of Education. The CSC is responsible for
the enrollment and administration of Chinese Government Scholarship programs and provides
funding for both undergraduate and graduate students, as well as post-doctoral visiting scholars,
to Chinese citizens wishing to study abroad and to foreign citizens wishing to study in China.
CSC is financed mainly by the state’s special appropriations or scholarship programs.

&. On or about August 4, 2017, YE electronically signed her visa application and
certified that all of her answers on the form were true and correct when, in fact, she
misrepresented her foreign military service to gain entry to the United States. In her visa

. application, YE described her foreign military service as follows:

Name of Country/Region: CHINA:

Branch of Service: CIVIL SERVICE

Rank/Position: STUDENT

Military Specialty: NUDT [National University of Defense Technology]

Date of Service

From: 01 September 2009

- Date of Service’

To: 31 July 2017
This description was false as YE’s foreign military service did not end on July 31, 2017, as she
represented to the U.S. Government. Nor was her rank only that of a “student” in NUDT. To

the contrary, YE was in fact a Lieutenant in the PLA and continued to work as a Lieutenant in

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 22 of 36 PagelD 642

the PLA while studying and conducting research in the United States from in or about October
2017 to in or about April 2019. As described below, YE was tasked with numerous assignments |
from PLA officers while she was in the United States such as conducting research, assessing |
US. military websites, and sending U.S. documents and information to China, which YE
completed by masking her affiliation to the PLA. YE also lied on her visa application when she
answered “No” to the question: “Do you seek to engage in espionage, sabotage, export control
violations, or any other illegal activity while in the United States?” Based upon YE’s false

- representations, on or about September 5, 2017, the US. Department of State approved YE’s
DS-160 application. On or about October 14, 2017, YE gained entry into the United States using
her visa that she knew had been procured through fraud and making false statements, in violation .
of 18 U.S.C. § 1546.
D. YE Makes False Statements to U.S. Law Enforcement .

9. On or about April 20, 2019, officers of Customs and Border Protection along with

a Special Agent of the FBI conducted an interview of YE at Boston Logan International Airport.
During this interview, YE stated, among other things, that Co-conspirator A was her Chinese

_ advisor-and a “full professor” at NUDT and he held the military rank of “Colonel.” YE falsely
claimed that she had minimal contact with Co-conspirator A, and that Co-conspirator A did not
provide much oversight of her research projects. She further falsely denied participating in any
of Co-conspirator A’s military projects. Yet, based upon records found on YE’s electronic
devices pursuant to a border search, at the instruction of Co-conspirator A, YE had accessed U.S.
military websites, researched U.S. military projects, and compiled information for the PLA on .
two U.S. persons with expertise in robotics and computer science.

4 -

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 23 of 36 PagelD 643

10. During the April 20, 2019 interview, YE also denied having any involvement in
Co-conspirator B’s research. YE described Co-conspirator B as an Assistant Professor of NUDT
who held a military rank of “less than colonél.” She also claimed that she had no recent .
communications with him when, in fact, she had numerous WeChat conversations with Co-
conspirator B in 2018 and 2019. Indeed, according to a January 2019 WeChat conversation
between YE and Co-conspirator B, they were collaborating on a research paper that was focused
on a risk assessment model designed to assist the PLA in deciphering data for military
applications. On or about April 11, 2019, Co-conspirator B sent YE a message in Chinese that
has been translated into English that states: “See if [we can] find projects in risk analysis and
policy sponsored by the US military by searching risk + US military directly.” YE also provided
Co-conspirator B her Boston University VPN login, including her username and password so |
Co-conspirator B could log into YE’s account.

11. Lastly, during this interview, YE stated that she held the rank of Lieutenant in the
PLA and admitted she was a member of the CCP. She planned to return to the PRC and
complete her PhD at NUDT under the advisement of Co-conspirator A. YE indicated that part of
her undergraduate studies at NUDT included classification training and students at NUDT
worked on classified projects.

E. YE Acted as an Agent of the PRC without Notification to the Attorney General

| 12. In direct violation of the terms of her J-1 visa, while in the United States, YE had
extensive communications with several senior PLA officers and she continued to work as a PLA
Lieutenant. YE was tasked by senior PLA officers, completed those taskings, conducted
research on the U.S. military for the PLA, collaborated with Co-conspirator B on research

5.

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 24 of 36 PagelD 644

projects that had potential military applications, and lied about her engagement with PLA
officers when directly questioned about them. YE acted as an agent for the Chinese government,

yet she never notified the Attorney General as required for agents working for a foreign

government,

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 25 of 36 PagelD 645

COUNT ONE
Visa Fraud
(18 U.S.C. § 1546(a))
‘The Grand Jury charges: |

13. The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.

14... The conduct alleged in this Count occurred outside the jurisdiction of any
particular State or district and within the venue of the United States District Court for the District
of Massachusetts, as provided in 18 U.S.C. § 3238. |

15. On or about August 4, 2017, in the People’s Republic of China, the defendant

YANOQING YE, |
did knowingly subscribe as true, under penalty of perjury (28 U.S.C. § 1746), a false statement
with respect to a material fact in an application, to wit, in response to the question: “Have you
ever served in the military?” on the Form DS-160, Application for Immigrant Visa and Alien
Registration, YE responded that she only had attained the rank of “student” at NUDT and her
period of service to Chinese military ended on July 31, 2017, which statement the defendant then

and there knew was false.

All in violation of Title 18, United States Code, Section 1546(a).
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 26 of 36 PagelD 646

COUNT TWO
False Statements
(18 U.S.C, § 1001)
The Grand Jury further charges:
16, The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.
17, On or about April 20, 2019, in the District of Massachusetts, the defendant
YANQING YE,
in a matter within the jurisdiction of the executive branch of the Government of the United
States, did knowingly and willfully make a materially false, fictitious and fraudulent statement
and representation, which YE then knew to be false during an interview conducted by CBP

officers and a FBI Special Agent.

All in violation of Title 18, United States Code, Section 1001(a)(2).
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 27 of 36 PagelD 647

COUNT THREE
Acting in the United States as an Illegal Agent of a Foreign Government
(18 U.S.C. § 951)
_ The Grand Jury further charges:
- 18. The allegations contained in paragraphs 1-12 are hereby re-alleged and .
incorporated by reference as if fully set forth herein.

19, Beginning on a date unknown to the Grand Jury, but no later than in or about |
October 2017, and continuing until in or about April 2019, in the District of Massachusetts and
elsewhere, . .

-YANQING YE,
defendant herein, did knowingly act in the United States as an agent of a foreign government, to
wit: the People’s Republic of China, without prior notification to the Attorney General of the |
United States as required by law. |

All in violation of Title 18, United States Code, Section 951(a).
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 28 of 36 PagelD 648

COUNT FOUR
Conspiracy:
(18 U.S.C. § 371)

The Grand Jury further charges: .

20. The allegations contained in paragraphs 1-12 are hereby re-alleged and
incorporated by reference as if fully set forth herein.

a1. - Beginning on a date unknown to the Grand Jury, but no later than in or about
October 2017, and continuing until in or about April 2019, in the District of Massachusetts and
elsewhere, the defendant
YANQING YE,

did knowingly and willfully conspire with others known and unknown to the Grand Jury to
commit an offense against the United States, to wit, 18 U.S.C. § 951, that is, to knowingly act in
the United States as an agent of a foreign government, the PRC, without prior notification to the
Attorney General as required by law, in violation of 18 U.S.C § 371.
| OVERT ACTS

a1. In furtherance of the conspiracy, and to effect its objects, the defendant and her
co-conspirators committed overt acts, including but not limited to, the following: |

a. On or about August 4, 2017, YE lied on the. Form DS-160, Application for

- Immigrant Visa and Alien Registration, about her military rank in the PLA, position in the PLA,

and the end date of her service. She made these statements to fraudulently obtain a J-1 visa so as
to gain entry into the United States and operate within the United States under the direction and

control of her senior leaders in the PLA.

10
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 29 of 36 PagelD 649

b. On or about March 1 5, 2018, YE sent instructions to Co-conspirator B in Chinese
via WeChat on how to access Boston University’s document database using her Boston
University VPN login information (username and password) thereby giving Co-Conspirator B
the ability to log into Boston University posing as YE.

c. Beginning in or about January 2019, Co-conspirator B and YE collaborated on a
research paper that was focused on a risk assessment model designed to assist in deciphering
data for military applications. As part of this research project, among other things, on or about
April 11, 2019, Co-conspirator B advised YE via WeChat: “See if [we can] find projects in risk
analysis and policy research sponsored by the US military by searching risk + US military
directly.” In response, later on April 11, 2019, YE responded via WeChat that she would _
conduct this research. |

d. On or about April 6, 2019, Co-conspirator A instructed YE via WeChat to
research’a U.S. professor at the ‘Naval Postgraduate School at Monterey, California whose work . |
focused on computer security, digital forensics, and computer and software engineering and
prepare a summary of his biography for him. Co-conspirator A advised Ye: “Compile the
information into a file, then send it to me please.” YE responded: “Sure Teacher [Co-conspirator
A]. Please go to bed now. I will start to work on it immediately.” Approximately, six hours
later, YE sent Co-conspirator A three documents: (1) a Word document that she prepared
summarizing the professor’s biography; (2) the professor’s curriculum vitae from the school’s
website; and (3) a list of his published articles. |

e. On or about April 11, 2019, Co-conspirator c requested YE via WeChat to

| download a pdf file from a U.S. navy website —

11
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 30 of 36 PagelD 650

www.public.navy.mil/surfor/Documents/Surface_Forces_Strategy.pdf. YE did as she was
instructed and sent Co-Conspirator C this document via WeChat. In response, Co-conspirator C
stated: “Now a days, we can’t connect to a link with mil top level domain from China... This is

: probably American taking precautions against us.” YE agreed with these statements and
‘revealed that when she has been searching for information recently, “sometimes I have to use the
IP of the university to enter certain websites.” | |

f. On or about April 15, 2019, Co-conspirator A sent YE requests via WeChat to
access the U.S. navy website — www.onr.navy.mil and “check if it has a list of projects.” Later
that same day, Co-conspirator A also requested YE to access the U.S. army website —
www.arlarmy.mil and review the contents of that website for him.

g. On or about April 16, 2019, Co-conspirator A instructed YE via WeChat to
conduct research and compile information on a Professor of Electrical and Computer
Engineering at University of Texas at San Antonio. This professor’s research focused on system ©
of systems technology and intelligent robotics. As instructed, YE compiled the information Co-

conspirator A requested and sent it to Co-conspirator A via WeChat on or about April 16, 2019.

All in violation of Title 18, United States Code, Section 371. .

12

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 31 of 36 PagelD 651

Case 1:20-cr-10015-DJC’ Document 41 Filed 01/21/20 Page 1 of 6

- UNITED STATES DISTRICT COURT
’ DISTRICT OF MASSACHUSETTS

Criminal No.of OG Lf OO Oo

Violations:

UNITED STATES OF AMERICA
¥.
Count One: Smuggling Goods From
ZAOSONG ZHENG, the United States
(18 U.S.C. § 554)

Defendant

Count Two: False Statements
(18 U.S.C. § 1001(a)(2))

INDICTMENT.

General Allegations:
A. The Defendant

| 1. ZAOSONG ZHENG (“ZHENG”) is a Chinese national who entered the United
States through the J-1 non-immigrant visa program (“J-1”) on or about August 8, 2018.
ZHENG’s J-1 visa application was sponsored by Harvard University and granted by the State
Department on or about July 17,2018. While in the United States, ZHENG received a stipend
of approximately $2,000 per month from the Chinese Scholarship Council. The Chinese
Scholarship Council (“CSC”) was established in 1996 as a non-profit institution affiliated with
the PRC’s Ministry of Education. The CSC is responsible for the enrollment and administration
of Chinese Government Scholarship programs and provides funding for both undergraduate and
graduate students, as well as post-doctoral visiting scholars, to Chinese citizens wishing to study

abroad and to foreign citizens wishing to study in China. csc is financed mainly by the state’s

special appropriations or scholarship programs.

2. ZHENG obtained medical degrees while living in the People’s Republic of China

1

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 32 of 36 PagelD 652

Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 2 of 6

(“PRC”). From in or about August 2018, and continuing until in or about December 2019,
ZHENG conducted research in the area of biomedical sciences, specifically in cancer pathology,
at the Beth Israel Deaconess Medical Center (“BIDMC”).

B, Beth Israel Deaconess Medical Center and Wenyi Wei Laboratory’ .
4. : BIDMC is a teaching hospital and medical research facility of Harvard Medical .
School located in Boston, Massachusetts. BIDMC has numerous laboratories, including the
Wenyi Wei laboratory. The focus of the Wei Laboratory is the study of cancer cells.
D. ZHENG Smuggles Vials Containing Biological Research and Specimens . |
5. Between on or about September 4, 2018, and on or about December 9, 2019,

ZHENG worked at Wei’s laboratory at BIDMC on cancer-cell research.
6. On or about Monday, December 9, 2019, ZHENG went to Boston Logan -

~ International Airport and attempted to leave the United States bound for Beijing, China on

' Hainan Airlines (HU) flight 482 with vials of biological materials and research he had stolen

| from Wei’s laboratory. |

7, Before ZHENG boarded HU flight 482, Customs and Border Protection (“CBP”)
officers located two checked bags in ZHENG’s name and examined them. They discovered 21
vials wrapped in plastic and hidden in asock. The vials were visually inspected and appeared to
contain liquid. The officers suspected that the contents were biological in nature. As indicated
below, the vials have been tested and analyzed and the results of this testing confirmed that the
vials contained Deoxyribonucleic Acid (“DNA”), and therefore constitute biological specimens.
Accordingly, ZHENG was required to package the vials in a heat sealed bag and label them with

the words “[s]cientific research specimens, 49 CFR 173.4b applies.” The vials were not
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 33 of 36 PagelD 653

Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 3 of 6

properly packaged or declared in accordance with U.S. transportation regulations.
8. CBP officers identified ZHENG and approached him before he boarded HU flight
482. CBP officers asked ZHENG multiple times if he was traveling with any biological items
_ or research material in either his carry-on or checked luggage. ZHENG replied “no.” ZHENG
was then removed from the jetway and escorted to the baggage secondary area, where he |

acknowledged his ownership of the checked baggage containing the 21 vials.

E. ZHENG Admits He Stole Biological Research from BIDMC

9. On or about December 10, 2019, ZHENG returned to Logan Airport to board a
flight destined for the PRC. When ZHENG arrived at the airport, he was met by Special Agents Oo
of the Federal Bureau of Investigation. With the aid of a Mandarin linguist, ZHENG was |
advised of his Miranda rights, which he waived, and was then interviewed. ZHENG explained
that he worked at a laboratory at BIDMC, conducting research related to cancer. ZHENG
admitted that he had stolen biological specimens from BIDMC and that he was planning to take
the specimens to China so that he could conduct further research on the specimens in his own
laboratory and publish the results under his own name.

10. On or about December 10, 2019, the vials found in ZHENG’s luggage were sent
to a government laboratory for testing: On or about January 17, 2020, the government received
confirmation from the laboratory that the material in the vials contained DNA, and therefore
constituted biological specimens for the purpose of Title 49, United State Code, Section 173.4b.

11. | 49 C.F.R. § 173 sets forth the regulations for travel with hazardous materials. 49
C.F.R. § 173.4b regulates air travel with non-infectious biological specimens. In relevant part,

it provides that:

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 34 of 36 PagelD 654

Case 1/20-cr-10015-DJC: Document 41 Filed 01/21/20 Page 4 of 6

Non-infectious specimens, such as specimens of mammals, birds, amphibians, reptiles, .
fish, insects and other invertebrates . . . are not subject to the requirements of this
subchapter! provided the following packaging, marking and documentation provisions,
as applicable, are met:

(1) The specimens are .

(ii) Placed in vials or other rigid containers with no more than 30 mL of alcohol or
alcohol solution. The containers are placed in a plastic bag that is heat-sealed;

(2) The bagged specimens are placed in another plastic bag with sufficient absorbent
material to absorb the entire liquid contents inside the primary receptacle, The outer
plastic bag is then heat-sealed . . . and

(5) The outer package must be legibly marked “Scientific research specimens, 49 CFR

173.4b applies.”
. COUNT ONE
Smuggling Goods From the United States
oO (18 U.S.C. § 554) ,
The Grand Jury charges:

12. The allegations contained in paragraphs 1-11 are hereby re-alleged and
incorporated by reference as if fully set forth herein.
13. On or about December 9, 2019, in the District of Massachusetts, the defendant,
ZAOSONG ZHENG,
. did fraudulently and knowingly ¢ export and send, and attempt to export and send, from the United
States, merchandise, articles, and objects, to wit: biological specimens, contrary to the laws and
regulations of the United States, specifically, 49 C.F.R. § 173.4b.

All in violation of Title 18, United States Code, Section 554.

 

' Those requirements set forth further regulations that govern the transportation of
hazardous materials including infectious biological specimens.
4

 

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 35 of 36 PagelD 655

. Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 5 of 6

COUNT TWO
False Statements
(18 U.S.C. § 1001(a)(2))
The Grand J ury further charges:
14, . The allegations contained in paragraphs 1-11 are hereby re-alleged and
incorporated by reference as if fully set forth herein,
15. On or about December 9, 2019, in the District of Massachusetts, the defendant,
ZAOSONG ZHENG,
knowingly and willfully made a materially false, fictitious and fraudulent statement and
representation in a matter within the jurisdiction of the executive branch of the Government of —
the United States, that is, when asked by Customs and Border Protection officers whether he was -
traveling with any biological items or research material, he answered “no,” when in fact he had
hidden 21 vials containing biological specimens in his luggage. a

All in violation of Title 18, United States Code, Section 1001(a)(2).

 
Case 2:20-cv-00955-JLB-NPM Document 58-17 Filed 03/29/21 Page 36 of 36 PagelD 656

Case 1:20-cr-10015-DJC Document 41 Filed 01/21/20 Page 6 of 6

A TRUE BILL

DISTRICT OF MASSACHUS TTS |

    
 
 
   

District of Massachusetts: January 21, 2020
Returned into the District Court by the Grand Jurors and fil

DRPUF 9
Kaeo G.4
1.2). 2620 @la:Se pr

 
